FORM 12B-25 U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SEC File No.: 000-52830 CUSIP No.: 46263G 208 NOTIFICATION OF LATE FILING [ ] Form 10-KSB[ ] Form 11-K[ ]Form 20-F [X] Form 10-QSB[ ] Form N-SAR For Period Ended: September 30, 2007 Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: N/A PART I - REGISTRANT INFORMATION Full Name of Registrant: IPTIMIZE, INC. Former Name if Applicable: N/A Address of Principal Executive Office (Street and Number): 2135 S Cherry, Suite 200 City, State and Zip Code: Denver, CO 80222 PART II - RULES 12b-25(b) and (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate). [X] (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; [X] (b) The subject annual report or semi-annual report/portion thereof will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report/portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and [ ] (c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III - NARRATIVE State below in reasonable detail the reasons why the Form 10-QSB could not be filed within the prescribed time period. The Company was not declared effective until November 26, 2007 and the accountantsneed additional time tomake thefinal reconciliations to the financial statements. The Company intends to file the Form 10-QSB by the extension date. PART IV - OTHER INFORMATION (1) Name and telephone number of person to contact in regard to this notification: Clinton J.Wilson (303) 268.3600 Name (Area Code) (Telephone Number) (2) Have all periodic reports required under section 13 or 15(d) of the Securities Exchange Act of 1934 or section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed: If the answer is not, identify report(s). [X] Yes [ ] No (3) It is anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? [ ] Yes[X] No If so, attach an explanation of the anticipated change, both narratively and quantitatively, and if appropriate, state the reasons why a reasonable estimate of the results cannot be made. Iptimize,Inc., has caused this notification to be signed on its behalf by the undersigned thereunto duly authorized. IPTIMIZE, INC. Date:January 10, 2008 By: /s/Clinton J. Wilson Clinton J. Wilson President
